UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-07420 Exact name of registrant as specified in charter: Delaware Investments® Minnesota Municipal Income Fund II, Inc. Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: March 31, 2011 Item 1. Reports to Stockholders Annual Report Delaware Investments Closed-End Municipal Bond Funds March 31, 2011 The figures in the annual report for Delaware Investments Closed-End Municipal Bond Funds represent past results, which are not a guarantee of future results. A rise or fall in interest rates can have a significant impact on bond prices. Funds that invest in bonds can lose their value as interest rates rise. Closed-end funds Table of contents > Portfolio management review 1 > Fund basics 4 > Sector/State allocations 5 > Statements of net assets 7 > Statements of operations 21 > Statements of changes in net assets 22 > Financial highlights 23 > Notes to financial statements 27 > Report of independent registered public accounting firm 34 > Other Fund information 35 > Board of trustees/directors and officers addendum 39 > About the organization 42 Delaware Management Holdings, Inc., and its subsidiaries (collectively known by the marketing name of Delaware Investments) are wholly owned subsidiaries of Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. For more information, including press releases, please visit www.delawareinvestments.com. Unless otherwise noted, views expressed herein are current as of March 31, 2011, and subject to change. Information is as of the date indicated and subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. Investments in Delaware Investments Closed-End Municipal Bond Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (Macquarie Group), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. © 2011 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Portfolio management review Delaware Investments Closed-End Municipal Bond Funds April 12, 2011 Performance preview The fiscal year ended March 31, 2011 was generally volatile for the Funds (and for investors in tax-exempt debt in general). Municipal bonds were under considerable selling pressure during the later parts of the fiscal year, driven primarily by fears about the credit worthiness of the municipal bond market, as well as technical developments that affected bond supply. Despite a fiscal year that ended in a flurry of headwinds, municipal bonds posted a cumulative gain of slightly more than 1.5% for the period (as measured by the Barclays Capital Municipal Bond Index). National economic environment During the fiscal year, the U.S. economy continued to emerge from its biggest downturn in seven decades, albeit relatively slowly. As the Funds’ fiscal year got under way, U.S. economic growth softened, with gross domestic product (a measure of the economy’s production of goods and services) slipping from an annualized rate of 3.7% in the first quarter of 2010 to just 1.7% in the second quarter. The grim economic situation was reflected in the national unemployment rate, which stood at 9.7% at the start of the fiscal year. Several factors contributed to sluggish economic performance, among them: Many investors focused their attention on the high levels of sovereign debt across the developed world (and particularly in Greece), fearing that reductions in government spending could exacerbate declining economic growth. The U.S. housing market’s glut of supply continued to weigh on home prices in many parts of the country. State and local governments, whose spending makes up a sizeable component of GDP, largely cut back expenditures to meet big budget shortfalls. GDP data moderately improved as the fiscal year went on, with the economy growing at an annual rate of 2.6% in the third quarter of 2010 and 2.8% in the final three months of that year. The employment picture, while still generally challenging, began to improve as well, finishing the Funds’ fiscal year at 8.9%. Data: Bloomberg, Lipper, U.S. Department of Commerce Municipal market trends For the first two quarters of the Funds’ fiscal year, the municipal bond market enjoyed relatively strong performance, echoing the positive trends of 2009. The municipal bond market benefited from several factors, including: Low inflation and declining interest rates provided a generally favorable climate for fixed-income securities. The popular Build America Bond (BAB) program continued to divert supply away from the traditional tax-exempt bond market and toward the taxable bond market. In this environment of reduced supply of tax-exempt securities, demand remained strong, especially for lower-rated, higher-yielding issues. In November 2010, conditions in the tax-exempt bond market deteriorated suddenly, as many investors became increasingly concerned about the potential for inflation to put downward pressure on bond prices. Concerns were heightened by several developments, including the Federal Reserve’s announcement that it would engage in another round of quantitative easing, in which it plans to purchase $600 billion of Treasury securities, in order to further spur economic growth. Meanwhile, several other events inhibited the municipal bond market: With the BAB program facing expiration at the end of 2010, many investors realized that supply of tax-exempt bonds could potentially increase markedly. Negative sentiment grew about the fiscal health of state and local governments. (continues) 1 Portfolio management review Delaware Investments Closed-End Municipal Bond Funds Significant gains in the number of Republican seats in Congress led many investors to envision a less friendly environment for federal aid to help states manage their budget challenges. An extension of Bush-era tax cuts led some investors to view the tax advantage of municipal bonds less favorably. This confluence of factors precipitated dramatic investment outflows from municipal bond funds in the final months of 2010 and early 2011, reversing the tremendous inflows seen during the market’s run-up in much of 2010. In turn, these outflows put downward pressure on municipal bond prices. Fund positioning When the Funds’ fiscal year began, we maintained a modest emphasis on lower-rated, longer-dated securities, using our research capabilities to help identify those securities we believed offered good value relative to their risk. This approach generally worked well; within each of the Funds, these types of securities generally added to performance. Unfortunately, this approach hampered the Funds’ returns relative to their benchmark index when market conditions deteriorated in the final months of the fiscal year. As investors’ confidence in the tax-exempt bond market generally waned, securities with heightened credit risk (such as lower-rated bonds) or interest-rate risk (namely, bonds with longer maturity dates) underperformed their higher-rated, shorter-dated counterparts. As the Funds’ fiscal year came to a close, we faced the need to make a decision about current market conditions — whether to treat them as a passing storm or as a fundamental change that warranted a shift in approach. We concluded that the increased volatility in the municipal bond environment at least required us to position the Funds somewhat more conservatively. This resulted in an increased focus on intermediate-maturity bonds with higher credit ratings, and a reduction of exposure to longer-dated, lower-rated bonds where appropriate. Performance effects Our conservative positioning was consistent with our overall philosophy of managing the Funds with an emphasis on preserving principal. We were willing to be somewhat more conservative than some other municipal bond managers (perhaps sacrificing a bit of performance potential) in an attempt to avoid greater losses during particularly difficult market downturns. On an individual security basis, the Funds often saw good results from the types of bonds that outperformed for the fiscal year; namely, bonds with shorter maturities and relatively higher credit ratings. Within Delaware Investments Arizona Municipal Income Fund, Inc., for instance, bonds with relatively shorter maturities led the way, including bonds issued by the University of Arizona (maturing in 2018) as well as housing bonds issued by the City of Phoenix (maturing in 2020). Leading contributors also included prerefunded bonds, which are very high-quality, short-duration bonds. (When a bond is prerefunded, the issuer has secured the bond’s principal value by holding some type of risk-free asset — typically Treasurys — in an escrow account). Within Delaware Investments Colorado Municipal Income Fund, Inc., prerefunded bonds issued by the University of Denver and by the Denver Convention Center Hotel Authority were among the Fund’s leading contributors. Similar to the Colorado Fund, Delaware Investments Minnesota Municipal Income Fund II, Inc. benefited from holdings in prerefunded bonds that raised money for civic projects, as bonds for the St. Paul civic center were among its strongest contributors. Leading contributors within Delaware Investments National Municipal Income Fund included bonds issued in New York that were backed by American Airlines (in an arrangement commonly known as an industrial development revenue bond) and an energy bond issued in Iowa by the state’s Authority for Interstate Power. Both bonds advanced by more than 5%. 2 Across all four Funds, the weakest contributors to overall return included bonds issued by the Commonwealth of Puerto Rico. These bonds, which are widely held and are highly liquid, came under tremendous selling pressure during the last half of the Funds’ fiscal year. In a sense, the characteristics that make Puerto Rico bonds desirable were the very characteristics that worked against them: They became the instrument of choice for municipal bond investors seeking to raise cash. (This was particularly true for mutual fund managers who needed to satisfy investor redemptions.) The resulting decline in bond prices was widespread and difficult to control, and it was a good example of the dislocation that municipal markets were suffering through. As in prior reporting periods, we continued to follow our basic investment philosophy and management approach. We believe successful municipal bond investing requires rigorous credit analysis. In our opinion, there is no substitute for thorough credit research. On a bond-by-bond basis, we scrutinize each security we include in the Funds to help ensure our comfort level with its financial position and to feel confident that, in our view, any risks are more than offset by the potential income provided by the bond. 3 Fund basics Delaware Investments Arizona Municipal Income Fund, Inc. As of March 31, 2011 Fund objective The Fund seeks to provide current income exempt from both regular federal income tax and from Arizona state personal income tax, consistent with the preservation of capital. Total Fund net assets $40 million Number of holdings 60 Fund start date Feb. 26, 1993 CUSIP number Delaware Investments Colorado Municipal Income Fund, Inc. As of March 31, 2011 Fund objective The Fund seeks to provide current income exempt from both regular federal income tax and Colorado state personal income tax, consistent with the preservation of capital. Total Fund net assets $65 million Number of holdings 62 Fund start date July 29, 1993 CUSIPnumber Delaware Investments Minnesota Municipal Income Fund II, Inc. As of March 31, 2011 Fund objective The Fund seeks to provide current income exempt from both regular federal income tax and Minnesota state personal income tax, consistent with the preservation of capital. Total Fund net assets $158 million Number of holdings Fund start date Feb. 26, 1993 CUSIPnumber 24610V103 Delaware Investments National Municipal Income Fund As of March 31, 2011 Fund objective The Fund seeks to provide current income exempt from regular federal income tax, consistent with the preservation of capital. Total Fund net assets $31 million Number of holdings 80 Fund start date Feb. 26, 1993 CUSIPnumber 24610T108 4 Sector/State allocations As of March 31, 2011 Sector designations may be different than the sector designations presented in other Fund materials. Delaware Investments Arizona Municipal Income Fund, Inc. Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bonds % Education Revenue Bonds % Electric Revenue Bonds % Healthcare Revenue Bonds % Housing Revenue Bond % Lease Revenue Bonds % Local General Obligation Bonds % Pre-Refunded Bonds % Special Tax Revenue Bonds % State General Obligation Bond % Transportation Revenue Bonds % Water & Sewer Revenue Bonds % Short-Term Investments % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % Delaware Investments Minnesota Municipal Income Fund II, Inc. Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bonds % Education Revenue Bonds % Electric Revenue Bonds % Healthcare Revenue Bonds % Housing Revenue Bonds % Lease Revenue Bonds % Local General Obligation Bonds % Pre-Refunded/Escrowed to Maturity Bonds % Special Tax Revenue Bonds % State General Obligation Bond % Transportation Revenue Bonds % Water & Sewer Revenue Bond % Short-Term Investments % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % Delaware Investments Colorado Municipal Income Fund, Inc. Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bond % Education Revenue Bonds % Electric Revenue Bonds % Healthcare Revenue Bonds % Housing Revenue Bonds % Lease Revenue Bonds % Local General Obligation Bonds % Pre-Refunded Bonds % Special Tax Revenue Bonds % State General Obligation Bonds % Transportation Revenue Bonds % Water & Sewer Revenue Bonds % Short-Term Investments % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % (continues)5 Sector/State allocations Sector designations may be different than the sector designations presented in other Fund materials. Delaware Investments National Municipal Income Fund Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bonds % Education Revenue Bonds % Healthcare Revenue Bonds % Housing Revenue Bonds % Lease Revenue Bonds % Local General Obligation Bonds % Special Tax Revenue Bonds % State General Obligation Bonds % Transportation Revenue Bonds % Water & Sewer Revenue Bonds % Short-Term Investments % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % State (as a % of fixed income investments) Arizona % California % Colorado % Florida % Georgia % Hawaii % Illinois % Iowa % Kansas % Louisiana % Maryland % Massachusetts % Missouri % New Hampshire % New Jersey % New Mexico % New York % Ohio % Oregon % Pennsylvania % Puerto Rico % Texas % Virginia % Washington D.C. % Total % 6 Statements of net assets Delaware Investments Arizona Municipal Income Fund, Inc. March 31, 2011 Principal Amount Value Municipal Bonds – 93.71% Corporate-Backed Revenue Bonds – 6.13% •
